DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020 and 12/05/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SOUND VIBRATION ACTUATOR WITH THREE VIBRATION ASSEMBLIES AND DIFFERENT FREQUENCIES”
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “CLAIM 11 CONE SHAPE WITH PEAK CUT” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 10, recites the limitation "the plate" “ and “the protrusion” in claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected based on rejection of claim 10.
Claim 11 is rejected because there is no “cone shape” in H,  the drawings do not show a cone shape, the figures do not show any cone shape : a solid generated by rotating a right triangle about one of its legs.  Further clarification is needed, and may be further description of the shape in Figures to reflect cone shape that is being claimed. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5,7,10,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Korean Patent Publication KR20160020921A hereinafter “Lee”) in view of Kim (US PG Pub 20060066164 hereinafter “Kim”).
Re-claim 1, Lee discloses a sound vibration actuator (Title) comprising: a casing (140) having an internal space formed by an underside casing part (annotated Fig.2), a side periphery casing part (127,140), and a top casing part (131); a first vibration assembly (113) disposed in the internal space of the casing (Fig.2); an elastic member (123) whose one surface coupled to the first vibration assembly (113)
 a second vibration assembly (125) disposed between the first vibration assembly (121) and the in such a manner as to be coupled to the top casing part (annotated Fig.2); and a third vibration assembly (130) disposed between the first vibration assembly (113,121) and the underside casing part (131) in such a manner as to be coupled (via casing) and via part holding 137) to the underside casing part (annotated Fig.1).  
	Lee as modified fails to explicitly each a second vibration assembly disposed between the first vibration assembly and the top casing part in such a manner as to be coupled to the top casing part (10c);
	However, Kim teaches each a second vibration assembly (20a) disposed between the first vibration assembly (10) and the top casing part (50) in such a manner as to be coupled to the top casing part (50). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the vibration assembly disclosed by Lee wherein a second vibration assembly disposed between the first vibration assembly and the top casing part in such a manner as to be coupled to the top casing part as suggested by Kim to provide various mode vibration of stacking with two or more vibration generators with different vibration directions and frequencies (Kim, P[0003]).

    PNG
    media_image1.png
    630
    638
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    767
    462
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    704
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    583
    649
    media_image4.png
    Greyscale

Re-claim 2, Lee as modified discloses the sound vibration actuator according to claim 1, wherein the second vibration assembly (125) and the third vibration assembly (137) comprise coils (125 is coil, and 135 is coil) and coil yokes (117 is yoke and piece under 137 is considered yoke).  
Re-claim 3, Lee as modified discloses the sound vibration actuator according to claim 2, wherein the second vibration assembly (117 and see fig.2) is configured to have the coil (125) disposed on top of the coil yoke (see Fig.2), and the third vibration assembly (130) is configured to have the coil (135 or even 139) disposed on underside of the coil yoke (137, or diaphragm 133 could work as yoke holding coil 139 of third vibration assembly).  
Re-claim 4, Lee as modified disclose the  sound vibration actuator according to claim 2, wherein the third vibration assembly (130) further comprises a plate (133 could be plate) coupled to the underside casing part (131, 133 is coupled to 131, see Fig.2).  
Re-claim 5, Lee as modified discloses the sound vibration actuator according to claim 1, wherein the underside casing part (131) can be fixed (via fixing it in the air canal, or fixing it to a mouth or any device that generates sound in nature) to an external sound generator (in the ear). 
Re-claim 7, Lee as modified discloses the sound vibration actuator according to claim 2, wherein the coil (125) of the second vibration assembly (117, annotated Fig.2, or with 115) and the coil (135) of the third vibration assembly (130, see Fig.2) have different impedances from each other (the coils are different coils and will be different having difference impedance).  
Re-claim 10, Lee as modified discloses the sound vibration actuator according to claim 2, wherein the plate (131) comprises at least one or more holes (annotated Fig.1, showing holes at top) formed around the protrusion (annotated Fig.2).  
Re-claim 12, Lee as modified discloses the sound vibration actuator according to claim 4, wherein the plate (133 could be plate) whose outer periphery is coupled to the underside casing part (annotated Fig.2).  
Re-claim 13, Lee as modified discloses the sound vibration actuator according to claim 1, wherein the first vibration assembly (annotated Fig.2113,121), the second vibration assembly (annotated Fig.2,115) and the third vibration assembly (130). 
	Lee as modified fails to explicitly teach that the three vibration assemblies are vibrated with resonance frequencies different from each other.
However, Kim teaches the three vibration assemblies (20a,20b,10) are vibrated with resonance frequencies different from each other ( P[0052], different frequency of first, second and third).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the vibration assembly disclosed by Lee wherein the three vibration assemblies are vibrated with resonance frequencies different from each other as suggested by Kim to provide various mode vibration of stacking with two or more vibration generators with different vibration directions and frequencies (Kim, P[0003]).
 Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable over LEE  in view of Kim as applied to claim 1, and in further view of Park et al. (US PG Pub 20150123499 hereinafter “Park”).
Re-claim 6, Lee as modified discloses the sound vibration actuator according to claim 1, 
Lee as modified fails to explicitly teach wherein the first vibration assembly comprises: a magnet; a weight fitted to an outer periphery of the magnet; and a yoke fitted to a periphery along which the magnet and the weight come into contact with each other.  
However, Park teach the first vibration assembly (130) comprises: a magnet (134); a weight (131) fitted to an outer periphery of the magnet (134, Fig.1); and a yoke (132) fitted to a periphery along which the magnet (134) and the weight (131) come into contact with each other (annotated Fig.1).  
.

    PNG
    media_image5.png
    422
    702
    media_image5.png
    Greyscale

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, 1,2,4 and 8.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 8, recites inter alia” 8. The sound vibration actuator according to claim 4, wherein the plate (50) comprises a protrusion (11b) adapted to seat the coil (22b) thereonto.

The prior art of record, search, ip.com NPL and Patent search fail to teach the combination of claims 8,4,2,1 having a three vibrator assembly machine that has vibration assemblies disposed in the manner claimed in claims 1,2, 4 and 8, the prior art of record fail to teach “ 1. A sound vibration actuator comprising: a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (lob), and a top casing part (10c); a first vibration assembly (30) disposed in the internal space of the casing (10); a second vibration assembly (20a) disposed between the first vibration assembly (30) and the top casing part (lOc) in such a manner as to be coupled to the top casing part (10c); an elastic member (40) whose one surface coupled to the first vibration assembly (30); and a third vibration assembly (20b) disposed between the first vibration assembly (30) and the underside casing part (10a) in such a manner as to be coupled to the underside casing part (10a), 2. The sound vibration actuator according to claim 1, wherein the second vibration assembly (20a) and the third vibration assembly (20b) comprise coils (22a and 22b) and coil yokes (24a and 24b), 4. The sound vibration actuator according to claim 2, wherein the third vibration assembly (20b) further comprises a plate (50) coupled to the underside casing part (10a) and 8. The sound vibration actuator according to claim 4, wherein the plate (50) comprises a protrusion (11b) adapted to seat the coil (22b) thereonto.”  The above combination is unique and is not taught or suggested by any of the prior art of record single or in combination.   

    PNG
    media_image6.png
    473
    591
    media_image6.png
    Greyscale

Claim 9 is rejected based on rejection of dependent claim 8  

Re-claim 11, recites inter alia” The sound vibration actuator according to claim 10, wherein each hole (H) has a shape of a cone whose peak is cut”

    PNG
    media_image7.png
    819
    464
    media_image7.png
    Greyscale

The prior art of record, search, ip.com NPL and Patent search fail to teach the combination of claims 11,10,2 and 1 having a three vibrator assembly machine that has vibration assemblies disposed in the manner claimed in claims 1,2, 4 and 8, the prior art of record fail to teach “ 1. A sound vibration actuator comprising: a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (lob), and a top casing part (10c); a first vibration assembly (30) disposed in the internal space of the casing (10); a second vibration assembly (20a) disposed between the first vibration assembly (30) and the top casing part (lOc) in such a manner as to be coupled to the top casing part (10c); an elastic member (40) whose one surface coupled to the first vibration assembly (30); and a third vibration assembly (20b) disposed between the first vibration assembly (30) and the underside casing part (10a) in such a manner as to be coupled to the underside casing part (10a), 2. The sound vibration actuator according to claim 1, wherein the second vibration assembly (20a) and the third vibration assembly (20b) comprise coils (22a and 22b) and coil yokes (24a and 24b), 10. .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834